ADVISORS SERIES TRUST On behalf of Advisors Series Trust and its series, the Huber Capital Equity Income Fund and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in a supplement, dated February 28, 2011, to the Prospectus for the Huber Capital Equity Income Fund, which was filed pursuant to Rule 497(c) on March 4, 2011.The purpose of this filing is to submit the 497(c) filing dated February 28, 2011 in XBRL for the Huber Capital Equity Income Fund. The XBRL exhibits attached hereto consist of the following: Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
